915 F.2d 1563
56 Fair Empl.Prac.Cas.  480
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Truman E. BULLARD, Plaintiff-Appellant,v.Clayton YEUTTER, Secretary, U.S. Department of Agriculture,Defendant-Appellee.
No. 89-2787.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 28, 1990.Rehearing and Rehearing In Banc Denied Oct. 22, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, Chief District Judge.  (CA-88-67-3-CIV)
Truman E. Bullard, appellant pro se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Truman E. Bullard appeals from the district court's order granting defendant's motion for summary judgment in this civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bullard v. Yeutter, CA-88-67-3-CIV (E.D.N.C. July 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.